May 3, 2012 Manulife Financial Corporation 200 Bloor Street East Toronto, Ontario M4W 1E5 Dear Sirs: RE: MANULIFE FINANCIAL CORPORATION (the “Company”) – Report of Voting Results of Matters Submitted to a Vote of Common Shareholders at the Annual Meeting of the Company held May 3, 2012 (the “Meeting”) The following matters were put to vote at the Meeting, and pursuant to National Instrument 51-102, the voting results were as follows: 1. Election of Directors A ballot was conducted for the resolution to elect directors of the Company until the next Annual Meeting The following nominees were elected as directors: NAME OF NOMINEE VOTES FOR % VOTES WITHHELD % Joseph P. Caron John M. Cassaday Gail C. A. Cook-Bennett Thomas P. d’Aquino Richard B. DeWolfe Robert E. Dineen, Jr. Sheila S. Fraser Donald A. Guloien Scott M. Hand Robert J. Harding Luther S. Helms Tsun-yan Hsieh Donald R. Lindsay Lorna R. Marsden John R. V. Palmer Andrea S. Rosen Hugh W. Sloan, Jr. 2. Appointment of Auditor A ballot was conducted for the resolution to appoint Ernst & Young LLP as auditor of the Company until the next Annual Meeting.Ernst & Young LLP were appointed. VOTES FOR % VOTES WITHHELD % 3. Advisory Resolution Accepting Approach to Executive Compensation A ballot was conducted for the Advisory Resolution accepting approach to Executive Compensation.The Advisory Resolution was approved. VOTES FOR % VOTES AGAINST % CIBC MELLON TRUST COMPANY /s/ Karen Garrod Karen Garrod Senior Relationship Manager Page 2
